4:15-cv-03133-RGK-PRSE Doc # 22 Filed: 12/17/20 Page 1 of 4 - Page ID # 811




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

LOGAN LUNDAHL, and
HOLLI TELFORD,
                                                     4:15CV3133
                 Plaintiffs,

     vs.                                  MEMORANDUM AND ORDER

STEPHEN DUNN, STEPHEN
KENYON, DUSTIN SMITH, JEFF
SEMRAD, DIXIE HUBBARD, JAIME
DE ANDA, ONEIDA COUNTY, US
BANK, LAW OFFICES OF MERRILL
AND MERRILL, KIMBERLEY
JOHNSON, DETECTIVE SCHWARTZ,
DOUG WILLIAMS, DAVID NYE,
CRAIG CHRISTENSEN, FIRST
AMERICAN TITLE INSURANCE
COMPANY, E. BROWN, SHARON
HESS, DOES 1-10, KEY BANK, LON
COLTON, KENT HIGGINS,
MOUNTAIN WEST DRILLING,
CONNIE EVANS, JEFF BARNES, and
MICHAEL FRANDSEN,

                 Defendants.


LOGAN LUNDAHL, and
HOLLI LUNDAHL,
                                                     4:16CV3000
                 Plaintiffs,

     vs.                                  MEMORANDUM AND ORDER

MEL HOFFMAN, LOS ANGELES
HOME-OWNERS AID, INC., LAW
OFFICES OF MCKAY, BURTON AND
4:15-cv-03133-RGK-PRSE Doc # 22 Filed: 12/17/20 Page 2 of 4 - Page ID # 812




THURMAN, JEREMY SINK,
WILLIAM THURMAN, MARLENE
TELFORD, GLENNA GOTTFREDSON,
WELLS FARGO BANK, J. SEMRAD,
ED NELSON, KRISTI GOULD, DOES
1-10 INC., JOSEPH BLUEMEL,
DONALD THATCHER, KARL VEN
DEN BERG, EDNA BROWN, KAREN
MILLER, and DOES 1-10,

                 Defendants.


E.H. NEILSON,

                 Plaintiff,                          4:16CV3093

     vs.
                                          MEMORANDUM AND ORDER
HSBC, BENEFICIAL WYOMING,
INC., WADE WALDRIP, Judge; JAMES
BELCHER, LAW OFFICE OF
CROWLEY AND FLECK, ARVIND
KARKERA, NORTHERN TITLE
COMPANY, UNITED STATES
POSTAL SERVICE, K.S.
CHRISTIANSEN, and DOES 1-10,

                 Defendants.


HOLLIE TELFORD, and
STEVEN FRITTS,
                                                     4:16CV3147
                 Plaintiffs,

     vs.                                  MEMORANDUM AND ORDER



                                    2
 4:15-cv-03133-RGK-PRSE Doc # 22 Filed: 12/17/20 Page 3 of 4 - Page ID # 813




UNITED STATES OF AMERICA,
MOUNTAIN WEST FARM BUREAU
INSURANCE COMPANY, GEORGE
POWERS, LAW OFFICE OF
SUNDAHL, POWERS, KAPP AND
MARTIN, LLC, SUSAN AUKEMA,
PAMELA GEE, LEA BONNECAZE,
and DOES 1-10,

                   Defendants.


LISA NELSON, personally and as
assignee of claims belonging to the
Shanandoah Trust, H. Lundahl Telford                      8:16CV368
personally and as assignee to the claims
of Marti Lundahl; and H. LUNDAHL
TELFORD,                                       MEMORANDUM AND ORDER

                   Plaintiffs,

       vs.

MOUNTAIN WEST FARM BUREAU
MUTUAL INSURANCE COMPANY,
TORI R. A. KRICKEN, in her official
capacity; GEORGE E. POWERS, LAW
OFFICES OF SUNDAHL, POWERS,
KAPP & MARTIN, D. CHRISTINSEN,
SUSAN AUKEMA, PAMELLA GEE,
U.S. Postal Employees; and DOES 1-10,

                   Defendants.


       I had previously referred two cases, 4:16CV3093 and 8:16CV368, to the
United States Attorney for investigation of a possible criminal action. I have now
been informed that the United States Attorney has declined to pursue prosecution in
these two cases.
                                           3
 4:15-cv-03133-RGK-PRSE Doc # 22 Filed: 12/17/20 Page 4 of 4 - Page ID # 814




      The United States Attorney further advised that:

      In February this year the District of South Dakota secured an indictment
      charging Holli Lundahl a.k.a. Telford with charges relating to
      fraudulent social security benefits. In April this year Holli Lundahl was
      charged in the District of Wyoming with Medicaid fraud.

(Filing 83 in 4:16CV3093; Filing 74 in 8:16CV368).

      I stayed the other three cases (4:15CV3133; 4:16CV3000; 4:16CV3147)
pending resolution of my referral to the United States Attorney. Given the passage
of time, I need to resolve these five cases as soon as reasonably possible.

       Our local rules (NEGenR 1.3) require that pro se parties keep the court
informed of their current mailing address, telephone number, and e-mail address at
all times. Given that, and the amount of time that has passed, it will be necessary for
all pro se parties to comply with NEGenR 1.3.

       IT IS THEREFORE ORDERED that all pro se (unrepresented) parties in any
of these cases shall file the required information with this court no later than January
19, 2021. Failure to comply with this order may result in dismissal or other
appropriate sanctions.

      Dated this 17th day of December, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           4
